DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-6 and 12-15 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Ding (CN 1710676).
In re claim 1, Ding discloses a circuit breaker for interrupting an electrical circuit upon at least one of current and current period limit values being exceeded, comprising: an energy converter, connected on a primary side to the electrical circuit and, connected on a secondary side (4), to provide an energy supply for at least one control unit (5,6) of the circuit breaker, the energy converter including a core (1), a remanence flux density of the core being less than 30% (disclosed ratio is much lower, see claim 13 or 4) of a saturation flux density of the core, wherein the core includes a ferromagnetic nanocrystalline material (see claim 1).
In re claim 2, Ding discloses that the energy converter the saturation flux density of the core is at least 1T (see claim 7 and also specification discussion).
In re claim 3 and 13, Ding discloses that the remanence flux density the core is less than 20% of the saturation flux density (disclosed ratio is much lower, see claim 13 or 4).
In re claims 4 and 14-15, Ding discloses that coercive field strength of the core is less than 5 A/m (see claim 6 as well as throughout the specification).
In re claim 5, Ding discloses that the core of the energy converter is a nanocrystalline tape-wound core (see claim 2).
In re claim 6, Ding discloses that the core is a ring core (see figure 1).
In re claim 12, Ding discloses that the energy converter the saturation flux density of the core is at least 1.2T (see claim 7 and also specification discussion).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ding (CN 1710676) in view of Gross (WO 2014/202238).
In re claim 7, Ding teaches the claimed invention except for the physical structure. Gross however teaches all of the claimed physical structure. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the claimed structural arrangement as taught by Gross for the device of Ding in order to provide a physical housing and securement for the core and the windings.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. A list of pertinent prior art is attached in form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Talpalatski whose telephone number is (571)270-3908. The examiner can normally be reached 10 AM - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on 5712723985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Alexander Talpalatski/Primary Examiner, Art Unit 2837